ON MOTION FOR REHEARING.
Jenkins, P. J.
The defendant in error, in its motion for rehearing, contends that the ruling of this court, to the effect that the allegations of one of the paragraphs of the petition, setting up that the manager alleged to have made the assault was as- such manager in general charge of the company’s business pertaining to the operation of that particular store, made it inferable that he, as such manager, had power to engage help and was authorized to call upon any person in his discretion in furtherance of his master’s business, is negatived by the allegations in another paragraph of the petition, wherein it is alleged that the plaintiff was in said store on peaceful and lawful business, disturbing no one, was not working for said company, and that said manager had no right to order him to do an errand for him or for said company, and that he was within his rights to decline to be made a servant and errand-boy by said manager. Movant urges that the plaintiff thus pleaded himself out of court by alleging that the servant had no right or authority to ask him (petitioner) to perform a service for tire master. We think that the allegations last referred to amount to nothing more than an averment that the manager had no right or power to compel petitioner to become a servant, and that the petitioner had a right to decline to become one; but they do not negative the idea, under the preceding allegations, that the alleged assailant had the right to call upon the petitioner to act in such capacity. The right of the manager, acting for his principal, to call upon the plaintiff to become a servant of the company, and the right of the plaintiff to refuse to become such, are two separate and distinct ideas.
The motion also makes the contention that the manager, in general charge of the company’s business, was unauthorized to call upon the plaintiff to do something that he himself was employed by the master to do, and that he had no authority from the master to thus delegate his own duties to another. We think that the petition does not indicate that the manager, alleged to be in general *403charge of the company’s business at the store, was under a duty himself to perform the particular act which he called upon the. plaintiff to do; but indicates that, as such general manager in charge of such business he was authorized to do any and all things necessary in the conduct of such business, including the right to call upon others for their assistance in furthering the company’s business. The fact that he as manager was in general charge of its business relating to the operation of this particular store does not mean that he himself was required to perform all of the labor incident thereto with his own hands. Rehearing denied.